Citation Nr: 0533206	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-36 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 5, 
2001, for the award of service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 7, 
2001, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In March 2004, the veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  

The issue of entitlement to an earlier effective date for a 
grant of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1998 rating decision denied service connection 
for PTSD.  The veteran did not appeal the decision.

2.  The veteran submitted his claim to reopen his earlier 
claim for service connection for PTSD on November 1, 1999.

3.  A February 2000 rating decision also denied service 
connection for PTSD on the basis that new and material 
evidence had not been submitted.  The veteran did not appeal 
the decision.

4.  The veteran submitted his claim to reopen his earlier 
claim for service connection for PTSD in March 2000.  

5.  An October 2000 rating decision also denied service 
connection for PTSD.  The veteran did not appeal the 
decision.

6.  The veteran submitted stressor information, construed as 
his claim to reopen his claim for service connection for 
PTSD, on March 5, 2001,


CONCLUSIONS OF LAW

1.  The unappealed October 2000 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

2.  The criteria for an effective date earlier than March 5, 
2001, for the award of service connection for PTSD are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the January 2003 rating decision from which the current 
appeal originates.  He was provided with statement of the 
case in May 2003, which notified him of the issue addressed, 
the evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In November 2002, prior to the January 2003 rating decision, 
the RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection for PTSD, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim.  In this respect, the Board notes that 
the veteran's appeal of the effective date assigned for his 
service-connected PTSD was first raised in a notice of 
disagreement (NOD) submitted in response to VA's notice of 
its decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  In this regard, the Board observes 
that 38 U.S.C.A. § 7105(d) (West 2002) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003.  Thus, as the RO already gave the veteran 
a notice regarding the original claim, the Board finds no 
error in the RO's failure to send a subsequent notice as to 
the newly raised claims.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
treatment records and compensation examination reports, 
copies of relevant rating decisions and VA letters notifying 
the veteran of the rating decisions and the veteran's 
testimony at his personal hearings.  The veteran has not 
alleged that there are any other outstanding available 
records.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).   Moreover, the United States Court of Claims for 
Veterans Appeals has held that a veteran claim entitlement to 
an earlier effective date is not prejudiced by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  As discussed hereafter, the Board has determined 
that the veteran is not entitled to an earlier effective date 
for either service connection for PTSD.  The Board therefore 
finds that any failure to comply with the VCAA is not 
prejudicial because the Act does not apply to this case.  See 
VAOPGCPREC 5-04, 69 Fed. Reg. 59,989 (2004).

Factual Background

The veteran initially filed a claim of entitlement to service 
connection for PTSD in February 1998.  A November 1998 rating 
decision denied service connection for PTSD.  A letter dated 
on November 5, 1998, notified the veteran of the 
determination and his appellate rights.   

The veteran again submitted a claim for service connection 
for PTSD, on November 1, 1999.  In a February 2000 rating 
decision, the RO denied service connection for PTSD on the 
grounds that the veteran had not submitted new and material 
evidence.  He was notified of the determination and his 
appellate rights on February 29, 2000.  

On March 3, 2000, the RO received the veteran's submitted 
stressor letter.  In April 2000, the RO requested more 
specific information regarding the alleged stressors.  The 
veteran response is dated in June 2000.  An October 2000 
rating decision again denied service connection for PTSD and 
the veteran was notified of the determination by letter dated 
on October 25, 2000.

The veteran submitted further stressor information on March 
5, 2001.  A September 2001 rating decision again denied 
service connection for PTSD.  The veteran filed a notice of 
disagreement in November 2001.  On October 15, 2002, the RO 
received correspondence from the veteran requesting that his 
claim for service connection for PTSD be reopened.  The 
subsequent January 2003 rating decision granted service 
connection for PTSD and assigned an effective date of October 
15, 2002.  The veteran submitted a notice of disagreement in 
March 2003, appealing the effective date.  A May 2003 rating 
decision determined there had been clear and unmistakable 
error in the earlier determination and granted an effective 
date of March 5, 2003.  The RO also provided a statement of 
the case in May 2003 and the veteran perfected his appeal in 
November 2003.

Analysis

In a January 2003 rating decision, the RO granted the service 
connection for PTSD, evaluated at 50 percent disabling, 
effective from October 15, 2002.  The RO subsequently 
established March 5, 2001 as the effective date for the grant 
of service connection and compensation for PTSD.  

In March 2003, the veteran disagreed with the assigned 
effective date for the award of service connection and 
compensation for PTSD.  The veteran asserts that he is 
entitled to an effective date earlier than March 5, 2001, for 
the grant of service connection and compensation for PTSD.  
The veteran claims that his effective date should be in March 
1998, as this is the date he originally applied for service 
connection for PTSD.  .

The veteran's initial claim for service connection for PTSD 
was denied by the RO in November 1998.  The RO denied the 
veteran's request to reopen the claim of service connection 
for PTSD in February 2000 and October 2000 rating decisions.  
Following these denials, he was given notice of his 
procedural and appellate rights; however, he failed to appeal 
the adverse determination.  The law at the time of the last 
final October 2000 rating decision provided that a notice of 
disagreement shall be filed within one year from the date of 
mailing of notice of the determination; otherwise the 
decision will become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  Since a timely notice of disagreement was not 
received, the October 2000 RO decision became final.  Id.  
Accordingly, an effective date as of the date of the initial 
claim (March 1998) resulting in the finally adjudicated claim 
dated in November 1998 is not warranted.  Likewise, an 
effective date prior to the finally adjudicated claims in 
February and October 2000, denying the veteran's request to 
reopen claims of service connection for PTSD, is not 
warranted. 

The law unambiguously provides that the effective date for an 
award of compensation based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application thereof.  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation which 
provides that the effective date for compensation will be the 
date of receipt of the claim or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400; see also 38 C.F.R. § 
3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a veteran who is disabled as a result of a 
disease or injury incurred in or aggravated in the line of 
duty in active service).

The effective date for an award of service connection on the 
basis of new and material evidence, other than service 
department records, which is received after a final 
disallowance, is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  The effective date of an award of service 
connection on the basis of a reopened claim, which is 
received after a final disallowance, is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  The benefit 
being sought must be identified.  38 C.F.R. § 3.155.  
Further, a reopened claim is defined as "[a]ny application 
for a benefit received after final disallowance of an earlier 
claim . . . ." 38 C.F.R. § 3.160(e).

Following the final disallowance of the claim in October 
2000, the RO received what it considered a claim of service 
connection for PTSD on March 5, 2001.  Upon a review of the 
claims file, the Board observes that between the October 2000 
final RO decision and the receipt of the March 2001 document, 
which the RO considered the veteran's claim for service 
connection, there are no documents.  The March 2001 
statement/claim cannot be considered a notice of disagreement 
as it simply discusses the veteran's service stressors.  
38 C.F.R. § 20.201 provides that a notice of disagreement is 
a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the results.  The March 
2001 statement does not express a disagreement with the 
October 2000 rating decision.

The veteran contends that he filed a claim of service 
connection for PTSD in 1998 and that he should therefore be 
granted service connection from March 1998.  As stated 
previously, the veteran's claim was denied in November 1998.  
The veteran did not submit an appeal.  His requests to reopen 
the claims of service connection for PTSD were denied in 
February 2000 and October 2000.  Again the veteran did not 
file an appeal.  Although the veteran continued to submit 
evidence and information concerning a claim for PTSD from 
1998 to 2000, none of the submitted information and evidence 
meets the requirement of a notice of disagreement under VA 
law.

In light of the foregoing, the Board determines that the 
effective date of the award of service connection for PTSD 
based on the reopening of the claim can be no earlier than 
March 5, 2001, the date of the claim.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the award of service connection for PTSD prior to March 5, 
2001.  38 U.S.C.A. §§ 5107, 5110(a); 38 C.F.R. §§ 3.102, 
3.400.


ORDER

Entitlement to an effective date earlier than March 5, 2001, 
for the award of service connection for PTSD is denied.


REMAND

The Board notes that the veteran's March 2003 notice of 
disagreement with the January 2003 rating decision also 
included disagreement with the effective date for his award 
for TDIU, indicating that he believed the effective date 
should be from sometime in March 1998.  Although the 
subsequent May 2003 rating decision granted an earlier 
effective for TDIU from May 7, 2001, the veteran has not 
withdrawn his appeal of the issue.  The RO has not issued the 
veteran a statement of the case that addresses this issue.  
Thus, a remand is necessary to correct this procedural 
deficiency.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30, Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the above, this matter is REMANDED to the AOJ for 
the following action:

The RO should furnish the veteran and his 
representative a statement of the case 
with respect to the issue of entitlement 
to TDIU.  The RO should return this issue 
to the Board only if the veteran files a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


